DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed December 24, 2020.  Claims 1-6, 8-10, and 21-30 are pending and under examination in this case.  Claims 1-3, and 8-9 are currently amended.  Claim 7 was previously canceled.  Claims 11-20 are currently canceled. Claims 21-30 are newly added.  
Remarks
Statements of intended use do not serve to distinguish from the prior art. MPEP 2103 I C.
In this case, claims 21 and 26 recite “cause the processor to: capture . . . build . . .” etc…, which constitute intended use.
Response to Arguments
Applicant’s arguments, see REMARKS, filed December 24, 2020, with respect to the Section 112(b) rejection of claim 1-6 and 8-10, as currently amended, have been fully considered and are persuasive.  The Section 112(b) rejection of claim 1-6 and 8-10, as currently amended, has been withdrawn. 
Applicant's further arguments filed December 24, 2020, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-6 and 8-10, that the claims recite statutory subject matter.
Examiner respectfully disagrees. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the 
Applicant’s further arguments with respect to the claims as currently amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-10, and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-6 and 8-10 recite a method, claims 21-25 recite a system, while claims 26-30 recite a nontransitory computer-readable medium.  Therefore, these claims fall within the four statutory categories of invention.
The claims recite authenticating access to an account by verifying the identity of a cardholder by comparing information in a previously generated profile of the cardholder’s characteristics with cardholder characteristics received with the request to access the account. Specifically, the claims recite collecting heartrate information, determining heartrate characteristics, storing a heartrate profile, receiving a request to authenticate access to an account, retrieving a heartrate profile, retrieving an activity profile, determining a mode of transportation, determining an expected range of heartrate values, selectively authenticating access to the account, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims recite describe a transaction that involves authenticating access to an account by verifying the identity of a cardholder by comparing information in a previously generated profile of the cardholder’s characteristics with cardholder characteristics received with the request to access the account. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a datastore and a transaction terminal, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the transaction terminal and datastore perform the steps or functions of collecting 
The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 
Dependent claims 2-6, 8-10, 22-25, and 27-30 further describe the abstract idea of requesting and making a payment. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-10, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0288390) in view of Fithian et al (US 2011/0169603) and Xing (US 2017/0243195) and further in view of Kohli (US 2017/0223017).
Regarding claims 1, 21, and 26 -
Regarding claim 1 –
Hong teaches capturing, by a plurality of heartrate monitoring devices, real-time heartrate information for a plurality of clients (par 109, 130, 125-126) of a service provider:
building, by a server in response to the captured real-time heartrate information, a heartrate profile for each client, the heartrate profile comprising, for each client, a baseline heartrate and a plurality of exertion variances; (par 130, 430, 375) 
wherein the heartrate of the cardholder is captured by at least one of the plurality of heartrate monitoring devices; (par 109, 130, 125-126)
retrieving by the server an activity profile for the client associated with the account, the activity profile comprising location information over time for the client; (par 109, 124)
determining, by the server, that the heartrate of the cardholder is within the expected range of heartrate values. (par 124-136, 209-217, 375, 431)  
Hong does not specifically teach determining, by the server a first predicted mode of client transportation of the plurality of modes of client transportation based on the activity profile and a first exertion variance of the plurality of exertion variances corresponding to the first mode of client transportation based on the heartrate profile. 
Fithian teaches determining, by the server a first predicted mode of client transportation of the plurality of modes of client transportation based on the activity profile and a first exertion variance of the plurality of exertion variances corresponding to the first mode of client transportation based on the heartrate profile. (fig2, par 5, 11, 25, 28-30, 33, 37). 
Hong does not specifically teach determining, by the server based on the first exertion variance applied to the baseline heartrate, an expected range of heartrate values.
Fithian teaches determining, by the server based on the first exertion variance applied to the baseline heartrate, an expected range of heartrate values. (fig2, par 5, 11, 25, 28-30, 33, 37). 
It would be obvious to one of ordinary skill in the art to combine Hong and Fithian in order to obtain a more complete client profile.
Hong does not specifically teach receiving, by the server from a transaction terminal, a request to authenticate access to an account maintained by the service provider, the request comprising a token and a heartrate of a cardholder issuing the request.
Xing teaches receiving, by the server from a transaction terminal, a request to authenticate access to an account maintained by the service provider, the request comprising a token. (par 62)
Hong, in view of Fithian does not specifically teach authenticating by the server the requested access to the account based on the determination that the heartrate of the cardholder is within the expected range of heartrate values.
However, Fithian teaches a determination that the heartrate of the cardholder is within the expected range of heartrate values. (fig2, par 5, 11, 25, 28-30, 33, 37).
Xing teaches a heartbeat authentication. (par 7, 11, 53) 
It would be obvious to one of ordinary skill in the art to combine Hong and Fithian with Xing in order to obtain greater transaction security.
Hong does not specifically teach receiving, by the server from a transaction terminal, the request comprising a heartrate of a cardholder issuing the request.
Kohli teaches the request comprising a heartrate of a cardholder issuing the request. (par 26, 33, 36-38, 41-44, 47-48)
Hong does not specifically teach retrieving, by the server, a heartrate profile for a client associated with the account.
Kohli teaches retrieving, by the server, a heartrate profile for a client associated with the account. (par 26, 33, 36-38, 41-44, 47-48)
It would be obvious to one of ordinary skill in the art to combine Hong and Fithian with Xing and Kohli in order to obtain greater transaction security.
Regarding claims 2, 22, and 27 –
Hong teaches that each exertion variance is associated with a change in heartrate over a corresponding baseline heartrate. (par 124-136, 209-217, 375, 431), wherein the plurality of heartrate monitoring devices include: (i) one or more smart watches, and (ii) one or more wearable fitness trackers. (abs, par 159)
Fithian teaches each exertion variance associated with one of a plurality of modes of client transportation. (fig2, par 5, 11, 25, 28-30, 33, 37).
Regarding claims 3, 23, and 28 -
Hong teaches that the expected range of heartrate values is further determined based on a recovery period for each the first exertion variance, the recovery period corresponding to an amount of time for a client heartrate having the first exertion variance to return to the associated 
Regarding claims 4, 24, and 29 –
Hong teaches that the activity profile of the client comprises a plurality of location information related to a location of the client during a corresponding plurality of time intervals. (par 209-217)
Regarding claims 5, 25, and 30 –
Fithian teaches that the mode of transportation includes walking, driving, biking, standing, running or a combination thereof. (fig2).
Regarding claim 6 –
Hong teaches that differences between exertion variances of different modes of transport are used to determine whether the clients is within the recovery period. (par 377-384, 109)
Regarding claim 8 –
Xing teaches denying access to the cardholder by the server (par 48-49)
Kohli teaches a determination that the heartrate of the cardholder is outside the expected range of heartrate values. (par 26, 33, 36-38)
Regarding claim 9-
Hong teaches analyzing, by the server, the plurality of location information to determine variations in a rate of travel of the client; (par 124-136)
attributing, by the server, a plurality of modes of transportation to the client in response to the variations in the rate of travel. (par 124-136)
Fithian teaches associating, by the server, the exertion variance with the mode of travel. (fig2, par 5, 11, 25, 28-30, 33, 37)
Regarding claim 10 -
Xing teaches that the token is provided by a card or a transmitting device, and wherein the token is presented to the transaction terminal by one of insertion of the card, swiping of the card, or by network communication with the transmitting device. (par 62).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685